Citation Nr: 0111647	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  98-18 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a waiver of recovery of an overpayment of 
VA compensation benefits, to include the issue of whether a 
request for a waiver was timely filed.

2.  Entitlement to an additional allowance for a dependent 
spouse from August 3, 1985 to August 1, 1991.

3. Entitlement to an additional allowance for a dependent 
parent for 1991, 1992, 1993 and 1994.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 decision of the Department of 
Veterans Affairs (VA) Debt Management Center in Fort 
Snelling, Minnesota which denied the veteran's claim of 
entitlement to a waiver of recovery of an overpayment of VA 
compensation benefits on the basis that the veteran's request 
for such waiver had not been timely filed.

This matter also comes to the Board from November 1996 and 
March 1997 administrative determinations of the VA Regional 
Office Phoenix, Arizona (the RO) in which the veteran's 
claims of entitlement to an additional allowance for a 
dependent spouse from August 3, 1985 to August 1, 1991 and 
entitlement to an additional allowance for a dependent parent 
for 1991, 1992, 1993 and 1994 were denied.

The veteran requested a personal hearing to be held before a 
member of the Board.  A personal hearing was held before the 
undersigned Board Member at the RO in January 2001, the 
transcript of which is of record.

As will be discussed in detail below, the Board has concluded 
that the veteran filed a timely request for waiver of the 
charged indebtedness.  The matter of his entitlement to such 
waiver has not been adjudicated and is referred to the RO for 
further action.


FINDINGS OF FACT

1.  In October 1996, the veteran provided to VA information 
indicating that he had divorced his first wife (MR) in 
December 1984 and married his second wife (ML) in August 
1985.  An overpayment of compensation benefits resulted 
because the veteran failed to notify VA of these changes in 
status when they occurred.

2.  In correspondence from the VA RO dated on November 21, 
1996, the veteran was informed of an adjustment to VA 
compensation benefits based on the information regarding the 
status of dependents furnished by the veteran in October 
1996.  He was informed that this adjustment had created an 
overpayment which he was required to pay.    

3.  In a letter dated November 25, 1996, the VA Debt 
Management Center informed the veteran that an overpayment of 
VA compensation benefits in the amount of $5,277.00 had been 
created as a result of changes in dependency status.  The 
veteran was informed of his right to request a waiver within 
180 days, his right to a personal hearing on the matter, and 
his appeal rights.

4.  In correspondence from the veteran to the RO and the VA 
Debt Management Center dated January 1997, the veteran 
disputed both the reduction in benefits and the creation of 
the debt, and in effect this correspondence represents a 
timely request for a waiver.  

5.  In November 1996, the veteran filed a claim of 
entitlement to an additional allowance for a dependent spouse 
from August 3, 1985 to August 1, 1991.

6.  Dependency status for the veteran's spouse is not 
established from August 3, 1985 to August 1, 1991 because VA 
was not informed until July 1991 that she was married to the 
veteran.

7.  In October 1996 the veteran filed a claim of entitlement 
to an additional allowance for a dependent parent for the 
years 1991, 1992, 1993 and 1994.  

8.  Dependency status for the veteran's mother for the years 
1991, 1992, 1993 and 1994, initially claimed in October 1996, 
was not established prior to the termination of the 
dependency relationship due to her death in December 1994.


CONCLUSIONS OF LAW

1.  The veteran filed a timely request for waiver of recovery 
of an overpayment of VA pension benefits in an amount 
originally calculated as $5,277.00.  38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. § 1.963 (2000).

2.  The veteran did not submit a timely claim for payment of 
additional compensation for a dependent spouse based on 
dependency during the period from August 1985 to August 1991.  
38 U.S.C.A. §§ 1115, 5110 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.4, 3.205, 3.206, 3.401 (2000).

3.  The veteran did not submit a timely claim for payment of 
additional compensation for a dependent parent based on 
dependency for the years from 1991 to 1994.  38 U.S.C.A. §§ 
1115, 5110 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.4, 3.59, 
3.250, 3.401, 3.500, 3.660 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has appealed VA's finding that he failed to file 
a timely request for a waiver of charged indebtedness to VA.  
He also maintains that entitlement to an additional allowance 
for a dependent spouse from August 3, 1985 to August 1, 1991 
and for a dependent parent for 1991, 1992, 1993 and 1994 is 
warranted.  

In the interest of clarity, the Board will initially describe 
the pertinent factual background of this case.  The Board 
will then briefly review the relevant law and VA regulations.  
Finally, the Board will analyze the issues on appeal and 
render a decision.

Initial matters - duty to assist/standard of review

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3a, 114 State. 2096, 2097-98 (2000) [to be 
codified as amended at 38 U.S.C. § 5103A].

In this case, the duty to assist the veteran in the 
development of his claims under the VCAA has been met.  By 
virtue of the September 1998 Statement of the Case (SOC) 
issued during the pendency of the appeal, the veteran and his 
representative have been given notice of the type of 
information and evidence is necessary to substantiate the 
claims and they have been accorded the opportunity to submit 
such evidence. 

The veteran had an opportunity to present testimony at a 
hearing held before a member of the Board in January 20001.  
At the hearing, additional evidence was submitted which was 
accompanied by a waiver of consideration of that evidence by 
the Agency of Original Jurisdiction.  At this juncture, 
neither the veteran or his representative have identified any 
additional evidence pertinent to the claims which has not 
already been obtained for the record.

The Board notes that the VCAA eliminated the concept of well 
grounded claims which had previously been found in the 
statute.  See 38 U.S.C.A. § 7107(a) (West 1991).  In this 
case, the veteran's claims were denied as a matter of law, 
and the concept of well-groundedness was not referenced or 
applied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
Board therefore does not believe that readjudication  by the 
RO of the issues currently on appeal is necessary, since the 
RO has already adjudicated the veteran's claims under the 
correct standard.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In short, a remand under the VCAA would serve no useful 
purpose and would only impose unnecessary burdens on VA and 
the Board as well as unduly delay the disposition of this 
claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Once the evidence has been assembled, it is the Board's 
responsibility to review the entire record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background

The veteran and MR were married in March 1954.  

As noted in the Introduction, the veteran retired in March 
1972 after twenty years of service.  By rating action of June 
1972, service connection was established for several 
disabilities, including a low back disability, each of which 
was assigned a noncomepnsable evaluation.  In an August 1979 
rating action, the RO granted a temporary 100 percent 
evaluation for the veteran's service-connected low back 
disability under 38 C.F.R. § 4.29, following which a 40 
percent evaluation was assigned, effective from August 1, 
1979.  

In correspondence from the RO dated in September 1979, the 
veteran was advised that as a result of the grant of an 
increased evaluation, he could be entitled to an additional 
allowance for his dependents.  He filed a declaration of 
marital status, indicating that he was married to MR and had 
one dependent daughter.  The veteran also elected to receive 
compensation in lieu of retired pay.  

In correspondence from the RO in July 1981, the veteran was 
advised that any change in the number or status of his 
dependents must be reported promptly to VA.  In December 1983 
and in October 1985, the veteran was again advised that any 
change in the number or status of his dependents must be 
reported promptly to VA.  There was no pertinent 
communication from the veteran for a number of years.

In July 1991, the RO issued correspondence to the veteran 
requesting that he provide the Social Security numbers for 
the dependents for whom he was receiving benefits.  In July 
1991, he provided social security numbers, indicating that he 
was married to ML.  At that time, he did not indicate the 
date of that marriage or mention his divorce from his first 
wife.

There appears to have been no pertinent correspondence for 
several years thereafter.

In August 1996, the RO requested information about his 
dependents in order to verify continued entitlement to such 
benefits.  In September 1996, he provided a VA Form 21-0538, 
Status of Dependents Questionnaire, in which he indicated 
that he had one dependent, his spouse ML, whom he had married 
in August of 1985.

In correspondence from the RO dated in October 1996, the 
veteran was advised of a proposal to reduce his compensation 
payments as a result of evidence, in the form of his 
September 1996 Status of Dependents Questionnaire, reflecting 
that his marital status had changed.

In October 1996, the veteran submitted a statement indicating 
that his mother became his dependent as of October 1990.  In 
support of the claim he filed tax returns dated in 1991, 
1992, 1993 and 1994, all of which reflected that the 
veteran's mother was claimed as a dependent.  He also stated 
that she had died in December 1994.  

In November 1996, the veteran filed a VA Form 21-686c, 
Declaration of Status of Dependents.  Therein he indicated 
that he married his first wife, MR, in March 1954 and that 
the marriage had ended in divorce in December 1984.  He also 
reported that he married his second wife, ML, in August 1985. 

In correspondence from the RO dated on November 21, 1996, the 
veteran was notified of an adjustment of his VA benefits as a 
result of his first wife, MR, being removed as a dependent as 
of January 1985 and his second wife, ML, being added as a 
dependent as of August 1, 1991.  The letter indicated that 
this adjustment had created an overpayment which he would be 
required to pay, and that he would be informed of the amount 
of the debt "shortly".  A VA Form 4107 was enclosed which 
advised the veteran that he had one year to appeal that 
determination.

In correspondence from the VA Debt Management Center in St. 
Paul, Minnesota dated November 25, 1996, the veteran was 
advised that he owed VA $5277.00.  In that correspondence, 
the veteran was advised of his rights, including the right to 
request a waiver of the debt.  He was specifically informed 
that his right to request a waiver expired after 180 days.  

In a letter dated January 10, 1997 and addressed to the 
Adjudication Officer of the RO, the veteran referenced the 
November 21, 1996 RO determination.  He noted the discrepancy 
between the date of his marriage to his second wife in August 
1985 and the date she was added by VA as a dependent, in 
August 1991, and inquired about it.  He also inquired about 
his request to add his mother as a dependent.  He asked that 
these matters be corrected or clarified as soon as possible.  
In the body of the letter, the veteran specifically 
referenced the November 25, 1996 letter from the VA Debt 
Management Center in St. Paul, Minnesota.  A copy of the 
letter was sent to  VA in St. Paul, Minnesota.

In a decision dated in March 1997, the RO indicated that it 
had carefully reviewed the claims folder, including the 
veteran's January 1997 letter and the VA Form 686c, which had 
been submitted, and concluded that this evidence did not 
warrant any change in the previous determination of November 
21, 1996 (with respect to the matter of the number of 
dependents and the effective date of awards of dependency).  
The veteran was advised of the VA rules regarding time limits 
with respect to claims for additional compensation for of 
dependents, which provide that if evidence is not received 
within one year from the date of the event (marriage or 
addition of a dependent) compensation may not be paid from 
that time.  He was notified that the earliest that the VA was 
notified of his marriage to his second wife was in July 1991.  
The veteran was provided an enclosure, VA Form 4107, advising 
him of his appellate rights, indicating that he could appeal 
this decision within a year from the date of the notification 
of the decision.  

In November 1997, the veteran expressed disagreement with the 
debt assessed against him, the effective date assigned for 
additional compensation benefits for his second wife, and the 
failure to recognize his mother as a dependent for purposes 
of additional VA compensation.

In a decision rendered in January 1998, the veteran was 
informed by the VA Debt Management Center that the request 
for a waiver of indebtedness in the amount of $3,340.00 was 
denied by the Committee.  It was explained that under 
38 U.S.C.A. § 5302 and 38 C.F.R. § 1.963, an application for 
a waiver must be made within 180 days from the date of 
notification of the indebtedness, and noted that the veteran 
had been properly and timely notified of the filing deadline, 
but failed to submit an application for waiver within 180 
days of being notified of the debt.  

In correspondence from the veteran dated in February 1998, he 
argued that he had filed an appeal within 180 days, and 
referenced his letter of January 1997.  He also expressed 
confusion regarding the appeal period, and noted that he had 
been advised on one occasion that it was one year and on 
another occasion that it was 180 days.  

Correspondence from the VA Debt Management Center dated in 
November 1998 reflects that the balance of amount of the 
veteran's debt was $1,479.00.

The veteran presented testimony at a hearing held before a 
member of the Board in January 2001.  The veteran's 
representative initially argued that the debt at issue had 
already been repaid by the veteran by virtue of compensation 
being deducted from his retired pay.  The veteran testified 
that he married his first wife in 1954 and that they divorced 
in December 1984.  He testified that as a result of the 
mental anguish suffered in conjunction with that divorce, he 
did not notify VA of it.  He stated that he married his 
second wife in 1985, during which time he received 
compensation benefits including benefits for a dependent 
spouse.  He testified that approximately 11 years later, in 
1996, problems with VA began.  The veteran stated that it was 
11 years before he received a VA Form 686c, pertaining to the 
status of dependents.  

At the hearing the veteran acknowledged that he could be held 
possibly be held responsible for the 7 month interim between 
the divorce from his first wife in December 1984 and the 
marriage to his second wife in August 1985, but indicated 
that otherwise he should not be responsible for the debt.  
The veteran testified that he was mislead by VA by virtue of 
a letter issued by VA in November 1996 notifying him that he 
had one year to file a Notice of Disagreement as to the debt, 
and the receiving subsequent notification informing him that 
he had only 180 days.  The veteran's representative also 
urged that the veteran's January 1997 correspondence 
constituted a Notice of Disagreement.  

Additional evidence was submitted at the hearing which was 
accompanied by a waiver of RO consideration of that evidence.  
The evidence consisted of a summary, prepared by the veteran, 
of the actions which were taken by him and VA prior to and 
subsequent to notification of the debt.


Relevant Law and Regulations

A veteran entitled to service-connected compensation whose 
disability is rated not less than 30 percent shall be 
entitled to additional compensation for a spouse, child 
and/or dependent parent.  38 U.S.C.A. § 1115; 38 C.F.R. 
3.4(b)(2).

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.963(a).  If 
there is no indication of fraud, misrepresentation, or bad 
faith in the record, the indebtedness shall be waived if the 
recovery of the overpayment would be against equity and good 
conscience. 38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965 
(2000).

Under the applicable criteria, a request for waiver of an 
indebtedness under this section shall be considered: (1) if 
it is made within two years following the date of a notice of 
indebtedness issued by VA to the debtor on or before March 
31, 1983 or (2) if it is made within 180 days following the 
date of a notice of indebtedness issued on or after April 1, 
1983, by the VA to the debtor.  See 38 U.S.C.A. § 5302(a) 
(West 1991); 38 C.F.R. § 1.963(b)(1)(2).

The 180 day period may be extended if the individual 
requesting waiver demonstrates to the Chairperson of the 
Committee on Waivers and Compromises that, as a result of an 
error by either the VA or the postal authorities, or due to 
other circumstances beyond the debtor's control, there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  If the requester does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180 day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  See 38 C.F.R. § 
1.963(b) (2000).


1.  Entitlement to a waiver of recovery of an overpayment of 
VA compensation benefits, to include the issue of whether a 
request for a waiver was timely filed.

Analysis

As discussed in detail herein, the veteran's request for a 
waiver of the original amount of the charged overpayment of 
$5,277.00 was denied by the Committee because it was 
determined that the veteran had not filed a timely waiver 
request.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  

The evidence reflects that the veteran was informed of the 
indebtedness in correspondence from the VA Debt Management 
Center dated on November 25, 1996.  In that correspondence, 
the veteran was advised of his rights, including the right to 
request a waiver of the debt.  He was specifically informed 
that his right to request a waiver expired after 180 days.  
That letter was sent to the veteran's last known address of 
record, and was not returned by the United States Postal 
Service as being undeliverable.  Timely receipt of that 
letter by the veteran is not in dispute.

Correspondence from the veteran to VA dated in January 1997 
is of record and has been described above.  The Committee did 
not construe that correspondence as a valid waiver request.  
The Committee determined that the veteran did not request a 
waiver of the overpayment until November 1997, nearly a year 
after being notified of the debt, and well after the 180 day 
filing.  The Committee further determined that because the 
veteran's request for a waiver was not timely, he was 
foreclosed from seeking a waiver under the provisions of 
38 U.S.C.A. § 5302 and 38 C.F.R. § 1.963.

The veteran has raised several arguments, including the 
argument that his January 1997 correspondence represents a 
valid and timely waiver request.  

To recapitulate the pertinent evidence, in correspondence 
from the RO dated in October 1996, the veteran was first made 
aware of a possible problem effecting his compensation 
payments, due to information he provided during that month 
which showed a change in the status of his dependent spouse.  
Later in October 1996, the veteran filed a claim of 
additional compensation for his mother.

In November 1996, the veteran received two letters from VA.  
The first, dated November 21, 1996 was from the RO.  Therein, 
the veteran was notified of an adjustment of his VA benefits 
for the period extending from January 1985 to December 1996, 
as a result of his first wife being removed as a dependent as 
of January 1985, and his second wife being added as a 
dependent as of August 1, 1991.  The veteran was advised that 
this adjustment had created an overpayment which he was 
required to pay and that he would "shortly" be advised of 
the amount of the debt.  A VA Form 4107 was also enclosed 
which advised him that he had one year to appeal that 
decision.  

The second letter to the veteran, from the VA Debt Management 
Center dated on November 25, 1996, advised him that he owed 
VA $5277.00.  In that correspondence, the veteran was advised 
of his rights, including the right to request a waiver of the 
debt.  He was specifically informed that his right to request 
a waiver expired after 180 days.  

In a letter from the veteran dated January 10, 1997, he 
referred to the November correspondence from the RO and from 
the VA Debt Management Center. He noted the discrepancy 
between the date of his marriage to his second wife in August 
1985, and the date she was added by VA as a dependent, in 
August 1991, and inquired about it.  He also inquired about 
his claim to add his mother as a dependent.  He requested 
that these matters be corrected or clarified as soon as 
possible.  

Thereafter, no correspondence from the veteran was received 
until November 1997.

The United States Court of Appeals for Veterans Claims has 
repeatedly held that communications from veterans must be 
liberally interpreted by VA.  See, e.g.,  EF v. Derwinski, 1  
Vet. App. 324, 326 (1991) [VA's statutory duty to assist 
means that VA must liberally read all documents or oral 
testimony submitted to include all issues presented]; Douglas 
v. Derwinski, 2 Vet. App. 103, 109 (1992) [VA is obligated to 
consider all issues reasonably inferred from the evidence of 
record].  

When considered in light of the totality of the evidence, the 
Board construes the veteran's January 1997 correspondence as 
a waiver request.  In this regard, the Board points out that 
his January 1997 correspondence was addressed to both the RO 
and to the VA Debt Management Center and specifically 
referenced the November 25, 1996 letter from the VA Debt 
Management Center, which had informed him of the creation of 
indebtedness to VA in the amount of $5,277.  In essence, the 
January 1997 correspondence from the veteran to two separate 
entities within VA disputed both the reduction in 
compensation and challenged the creation of the indebtedness.   
Based on the Court's holdings, therefore, the Board liberally 
construes the January 10, 1997 letter from the veteran to VA 
as a request for a waiver of the indebtedness which was 
referred to in the two November 1996 letters from VA.

Further, the January 1997 correspondence from the veteran, 
which the Board has determined constituted a request for 
waiver, was timely filed.  VA regulations specify that a 
waiver request must be made within 180 days following the 
date of a notice of indebtedness issued on or after April 1, 
1983, by the VA to the debtor.  See 38 U.S.C.A. § 5302(a) 
(West 1991); 38 C.F.R. § 1.963(b)(1)(2).  In this case, the 
notice of indebtedness was issued in late November 1996.  The 
veteran's January 1997 waiver request was filed well within 
the 180 day time limit.  

Additional comments

The veteran also maintains that VA provided confusing and 
misleading information regarding the time limit for filing a 
waiver of overpayment.  He contends that he was initially 
informed by VA that the appeal period was one year and was 
then subsequently informed that the time limit was 180 days.  
However, this contention need not be addressed, in light of 
the fact that he Board has concluded that the January 1997 
correspondence represents a waiver request.  The Board 
observes in passing that since both November 1996 letters 
from VA referred to the veteran's indebtedness to VA, one can 
see how confusion over the amount of time allowed for filing 
an appeal could result.

The Board further notes in passing that the recent Court case 
of Gordon v. Gober, 14 Vet. App. 193 (2000) indicated that 
the 180 day rule found in 38 C.F.R. § 1.963 may be in 
conflict with other VA regulations.  The Court did not decide 
the issue, and memoranda be filed by the parties.  To the 
Board's knowledge, no final Court decision has been rendered 
in that case.  Whatever the Court's final decision, it would 
not change the outcome of this Board decision.  

The veteran also maintains that the debt at issue has already 
been repaid by the by virtue of compensation being deducted 
from his retired pay.  This contention involves the merits of 
the claim and therefore, need not be addressed until the 
claim of entitlement to a waiver of recovery of an 
overpayment of VA compensation benefits is addressed on the 
merits.

Conclusion

In conclusion, the Board has determined that the veteran 
filed a timely request for a waiver.  See 38 C.F.R. § 1.963.  
Consideration of entitlement to a waiver of the overpayment 
at issue is not precluded and the veteran's request for 
waiver of the charged indebtedness is referred to the RO for 
adjudication.   

2.  Entitlement to an additional allowance for a dependent 
spouse from August 3, 1985 to August 1, 1991.

3.  Entitlement to an additional allowance for a dependent 
parent for 1991, 1992, 1993 and 1994.

Preliminary Matters

The veteran has claimed entitlement to an additional 
allowance for a dependent spouse from August 3, 1985 to 
August 1, 1991 and for a dependent parent for 1991, 1992, 
1993 and 1994.  He argues that if either or both these 
benefits were granted, the matter of the debt would be 
resolved.

The veteran's claims of entitlement to an additional 
allowance for a dependent spouse from August 3, 1985 to 
August 1, 1991 and for a dependent parent for 1991, 1992, 
1993 and 1994 have also been presented for appeal.  The Board 
has considered whether these claims are inextricably 
intertwined with the claim of entitlement to a waiver of the 
debt.  Initially, the Board points out that the claims for 
additional allowance are in essence effective date claims, 
which primarily involve the application of VA regulations 
pertaining to administrative procedures.  Entitlement to a 
waiver is governed under 38 C.F.R. § 1.965, a wholly 
different of regulation under which subjective consideration 
of factors comprising the standard of equity and good 
conscience are considered.  Accordingly, the applicable law 
pertaining to these appeals does not overlap nor does the 
Board believe that the claims are inextricably intertwined.  
See Parker v. Brown, 7 Vet. App. 116 (1994) [a claim is 
intertwined only if the RO would have to re-examine the 
merits of any denied claim which is pending on appeal before 
the Board under the pertinent law and regulations 
specifically applicable thereto].    

Moreover, the Board notes that during a hearing held before a 
member of the Board in January 2001, the veteran and his 
representative in effect withdrew these claims, except to the 
extent that "if those issues were granted, it then would 
eliminate the debt which was requested to be waived."  
However, no signed, written withdrawal of these two issues is 
of record.  See 38 C.F.R. § 20.204 (2000).  With that in 
mind, and for the sake of completeness, the Board will 
adjudicate these claims.  

Analysis

(i.)  With respect to the veteran's claim of entitlement to 
an additional allowance for a dependent spouse (the veteran's 
second spouse ML) from August 3, 1985 to August 1, 1991, 
essentially, the facts establish the following.  The veteran 
was married to his first wife MR from March 1954 until 
December 1984, when they were divorced.  He married his 
second wife ML in August 1985.  The veteran failed to inform 
the RO of his divorce from his first wife and did not advise 
the RO of the marriage to his second wife until July 1991.  
Accordingly, the veteran received undeserved additional 
compensation for his first spouse from January 1985 until 
August 1991, at which time compensation for his second spouse 
was added to the award.  

The Board points out that the veteran was advised on several 
occasions, including October 1985, of the necessity of 
advising VA of a change in the status of his dependents, but 
failed he to do so prior to July 1991.  

The veteran argues that there was approximately a 7 month 
period between his first and second marriage, the time frame 
from approximately January 1985 to August 1985, when he was 
in receipt of additional benefits for which he was not 
eligible.  He argues that although he should be responsible 
for the amount of that overpayment, the remainder of the 
overpayment currently charged against him would be negated if 
additional allowance for a dependent (second) spouse were to 
be established from August 3, 1985 to August 1, 1991.

The effective date of an award of additional compensation for 
a dependent is based on the date of claim.  The date of a 
claim for additional benefits for a spouse is determined by 
establishing the latest of the following dates: the date of 
marriage, if the evidence of the event is received within one 
year of the event; otherwise, the date notice is received of 
the dependent's existence, if evidence is received within one 
year of the VA request; or, the date the dependency arises.  
38 U.S.C.A. § 5110(f), (n); 38 C.F.R. § 3.401(b).  

The veteran married his second wife, ML, in August 1985 but 
he did not notify VA of that marriage until July 1991.  
38 C.F.R. § 3.660.  Because the veteran did not notify VA 
within one year after the marriage, his earliest entitlement 
to an award of an additional amount of compensation based on 
ML's dependency would be August 1, 1991.  The Board is unable 
to find any statutory or regulatory authorization for 
retroactive payment of the additional amount for a spouse 
during a period prior to the actual date of claim, unless the 
claim is submitted within one year after the marriage.  

In essence, the veteran failed to advise VA of his divorce to 
MR in December 1984 until July 1991.  He continued to receive 
additional compensation based on VA's belief that he was 
married to MR during that time.  The statute and regulations 
are clear that no payment of an additional amount of 
compensation may be paid to a veteran based on a dependency 
relationship, including a spouse, child, or parent dependent, 
where the dependency relationship has already been 
terminated.  See 38 U.S.C.A. § 1115; 38 C.F.R. §§ 3.4, 3.205, 
3.206.  Therefore, the claim of entitlement to an additional 
allowance for a dependent spouse from August 3, 1985 to 
August 1, 1991 is denied.

The Board is of course cognizant of the veteran's argument 
that he was married, albeit to a different person, from 
August 1985 forward and that he was entitled to receive 
additional benefits because of his marriage.  In essence, he 
contends that he should not be deprived of benefits to which 
he was legitimately entitled because of 
his ministerial error, namely failing to inform VA of the 
change in spouses.  The Board believes that the veteran has 
presented what amounts to an argument based on equity.  This 
will be addressed below.

(ii.)  With respect to the claim of entitlement to an 
additional allowance for a dependent parent for 1991, 1992, 
1993 and 1994, the evidence reflects that the veteran 
initially filed a claim for additional compensation for his 
dependent mother in October 1996.  He indicated that his 
mother had been a dependent since October 1990, at which time 
she moved in with him.  The veteran claimed his mother as a 
dependent on tax returns dated in 1991, 1992, 1993 and 1994, 
which are of record.  The veteran also reported that his 
mother died in December 1994.

Applicable regulations state that awards of additional 
compensation or pension for a dependent will be effective the 
latest of the following dates: (1) Date of claim.  This term 
means the following, listed in their order of applicability: 
(i) Date of veteran's marriage, or birth of his or her child, 
or, adoption of a child, if the evidence of the event is 
received within 1 year of the event otherwise. (ii) Date 
notice is received of the dependent's existence, if evidence 
is received within 1 year of the Department of Veterans 
Affairs request.  (2) Date dependency arises; (3) Effective 
date of the qualifying disability rating provided evidence of 
dependency is received within 1 year of notification of such 
rating action.  (Authority: 38 U.S.C. 5110(f)) (4) Date of 
commencement of veteran's award.  38 U.S.C. 5110 (f), (n); 38 
C.F.R. § 3.401(b).

In this case, the date of the claim must establish the 
potential effective date of the award of additional 
compensation for the veteran's mother, as it represents the 
latest date.  The veteran did not provide evidence of the 
event, his mother's dependency, within 1 year of the event, 
claimed to have taken place in October 1990.  In fact, 
additional compensation for the veteran's mother was not 
initially claimed until October 1996, despite notification by 
VA to provide updated information on the number and status of 
his dependents many times prior to that.  Therefore, if she 
were alive, additional compensation would be potentially be 
payable effective from October 1996.  

In fact, the veteran's mother is not alive; she died in 
December 1994, nearly two years prior to the filing of the 
claim for additional compensation based on her dependency.  
As indicated previously, the statute and regulations are 
clear that no payment of an additional amount of compensation 
may be paid to a veteran based on a dependency relationship, 
including a spouse, child, or parent dependent, where the 
dependency relationship has already been terminated.  See 38 
U.S.C.A. § 1115; 38 C.F.R. §§ 3.4, 3.59, 3.500, 3.660.  
Entitlement to an additional allowance for a dependent parent 
from 1991 to 1994 is denied.

(iii.)  Additional comments

With respect to both claims for additional compensation, 
while the Board is sympathetic to the veteran's contention 
that he was eligible for the benefits claimed, the Board 
notes that it was incumbent upon him to take whatever action 
was necessary to apprise himself of the relevant laws and 
regulations governing the award of VA benefits as necessary 
to establish entitlement.  The Supreme Court has held that 
everyone dealing with the Government is charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations.  Fed. Crop. Ins. Corp. v. Merrill, 322 US 380 
(1947); Morris v. Derwinski, 1 Vet. App. 260 (1991). Statutes 
are binding on all who seek to come within their sphere, 
regardless of actual knowledge of what is in the statutes or 
of the hardship resulting from innocent ignorance. 

The Board notes further that eligibility for a benefit and an 
award of a benefit are separate.  Specifically, in order for 
a veteran to receive any benefit paid or furnished under the 
laws administered by VA (to include claims for additional 
compensation), the veteran must file a claim in the form 
prescribed by VA. 38 U.S.C.A. § 5101; 38 C.F.R. § 3.151(a).  
Hence, while the veteran was certainly eligible, based upon 
an a valid marriage, to submit a claim for payment of 
additional compensation for a spouse from August 1985 to 
August 1991 upon and during his second marriage, he did not 
submit a claim for such additional disability compensation 
until July 1991.  Similarly, the evidence reflects that he 
may have been eligible for additional compensation for a 
dependent parent from October 1990 to December 1994; had he 
filed for additional compensation during that time; however, 
he did not submit a claim for such additional disability 
compensation until October 1996. 

The Board is unable to find any legal basis upon which 
payment of an additional amount of compensation may be paid, 
retroactively, for the period of ML's dependency, from August 
1985 to August 1991, based on submission of a claim for such 
benefits in July 1991.  As already indicated there is 
similarly no basis for the payment of an additional amount of 
compensation to paid, retroactively, for the period of 
dependency of the veteran's mother, from October 1990 to 
December 1994.

In short, the veteran's claims fail because they were not 
timely filed.  The Board is, as noted, bound by the laws 
enacted, and by VA regulations. 38 U.S.C.A. § 7104.  It 
appears that there is no possible provision to allow a grant 
of the benefit sought on appeal since the statutory and 
regulatory requirements are shown not to have been met.  The 
legal criteria, not the facts, are dispositive of the issue.  
The veteran has failed to state claims upon which relief 
could be granted, and, as a matter of law, the claims must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where 
the law and not the evidence is dispositive, the appeal to 
the Board is terminated).

The Board is aware that this outcome seems to be somewhat 
harsh for this veteran.  However, a reading of the law and 
regulations and court decisions leads to the conclusion that 
he is not entitled to payment of the additional compensation 
sought.  To some extent, it appears that the veteran is 
raising what amounts to a theory of relief couched in equity.  
However, the Board is bound by the law in such matters and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  The Board further observes that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 
Vet. App. 429, 432-33 (1992) (citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990).

(iv.)  Conclusion

The Board has concluded that entitlement to additional 
allowance for a dependent spouse from August 3, 1985 to 
August 1, 1991 and for a dependent parent for 1991, 1992, 
1993 and 1994 is not warranted and these claims are denied.






CONTINUED ON NEXT PAGE


ORDER

The veteran's request for a waiver of recovery of an 
overpayment of VA pension benefits in the original amount of 
$5,277.00 was timely filed.  The appeal is granted to this 
extent only.

Entitlement to an additional allowance for a dependent spouse 
from August 3, 1985 to August 1, 1991 is denied.

Entitlement to an additional allowance for a dependent parent 
for 1991, 1992, 1993 and 1994 is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

